NUMBERS

                                    13-14-0006-CR
                                    13-14-0007-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

 RAUL GARZA SALAZAR,                                                         Appellant,

                                            v.

 THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 445th District Court
                         of Cameron County, Texas.


                                       ORDER
    Before Chief Justice Valdez and Justices Rodriguez and Longoria
                            Order Per Curiam

     On June 19, 2014, we abated these appeals until the trial court disposed of appellant’s

motion for a free appellate record. See TEX. R. APP. P. 20.2. We have affirmed the trial

court’s order denying appellant’s motion for a free appellate record in each of the appeal

                                            1
case numbers in a separate opinion. See Salazar v. State, Nos. 13-14-00499, 500-CR.

Currently pending are appellant’s Motion to Abate Appeal Pending Decision of Pending

Application for Writ of Habeas Corpus, an accompanying motion to take judicial notice of

the application for habeas corpus, the State’s motion for a thirty-day extension of time to

file the appellate brief in these appeals, and appellant’s motion for a sixty-seven day

extension of time to file the transcript in this case.

      In light of our disposition of appellant’s challenge to the trial court’s orders denying his

motion for a free appellate record in each of the case numbers here, these cases are hereby

REINSTATED.       Appellant’s motion to abate these appeals pending disposition of his

application for the writ of habeas corpus is denied. The accompanying motion to take

judicial notice of the application is dismissed as moot. Appellant’s motion for an extension

to file the transcript in this case is dismissed as moot. The State’s motion for a thirty-day

extension of time to file the appellee’s brief is granted. The State’s brief is due thirty days

from the date of this order.



                                                    PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of February, 2015.




                                                2